

March 5, 2017


Personal & Confidential
John McCabe
17 Brookside Farm Lane
Sudbury, MA 01776


Dear John:


The purpose of this letter (this “Letter”) is to amend your retention letter
agreement with Eleven Biotherapeutics, Inc. (the “Company”), dated as of
September 20, 2016 (the “Letter Agreement”), to extend your severance and
retention incentives for a period of six (6) months. Effective as of the date
hereof, all references in the Letter Agreement to “six (6) month” are hereby
changed to “twelve (12) month.” The Letter Agreement is, and continues to be, in
full force and effect, except as otherwise provided in this Letter.


Please acknowledge your understanding of, and agreement to, the foregoing by
signing this Letter in the space provided below.


Sincerely,


ELEVEN BIOTHERAPEUTICS, INC.    




By: /s/ Stephen Hurly            
Stephen Hurly
Chief Executive Officer




ACKNOWLEDGED AND AGREED:


/s/ John McCabe
___________________________
John McCabe






